Citation Nr: 1007781	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  04-10 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for lumbar spine 
disability, claimed as secondary to service-connected 
bilateral pes planus.

2. Entitlement to a compensable rating for bilateral pes 
planus.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Esq.


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty with the 
U.S. Army from October 1955 to October 1957.  He also served 
in the Coast Guard Reserves and U.S. Army Reserves.  These 
matters are before the Board of Veterans' Appeals (Board) on 
remand from the United States Court of Appeals for Veterans 
Claims (Court).  The case was originally before the Board on 
appeal from a March 2003 rating decision of the St. 
Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office (RO).  In a decision issued in May 2007, the 
Board denied the Veteran's claims of service connection for 
bilateral pes planus and direct service connection for lumbar 
spine disability.  He appealed that decision to the Court.  
In July 2008, the Court issued an order that vacated the May 
2007 Board decision and remanded the matters on appeal for 
readjudication consistent with the instructions outlined in 
the July 2008 Joint Motion for Remand (Joint Motion) by the 
parties.  In November 2008, the Board remanded the case for 
additional development in accordance with the Joint Motion.  
In August 2009, additional evidence was received without a 
waiver of initial AOJ consideration.

The appeal is REMANDED to the St. Petersburg RO.  VA will 
notify the appellant if further action is required.


REMAND

Under 38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement (NOD) and completed by 
a substantive appeal after a statement of the case (SOC) is 
furnished to the appellant.  In essence, the following 
sequence is required: There must be a decision by the RO, the 
claimant must express timely disagreement with the decision 
(by filing an NOD within one year of the date of mailing of 
notice of the RO decision), VA must respond by explaining the 
basis of the decision to the claimant (in the form of a SOC), 
and finally, the appellant, after receiving adequate notice 
of the basis of the decision, must complete the process by 
stating his argument in a timely-filed substantive appeal.  
See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.
Regarding the lumbar spine disability, the Board's November 
2008 remand instructed that, "If the lumbar spine claim is 
denied, and the veteran files a timely notice of 
disagreement, the RO should issue an appropriate [SOC] and 
notify the veteran and his attorney that the matter will be 
before the Board only if a timely substantive appeal is 
submitted."  The Veteran's claim of secondary service 
connection for lumbar spine disability was denied in a March 
2009 rating decision, and he filed a timely NOD in August 
2009.  Receipt of the NOD was acknowledged in a October 2009 
letter in which the Veteran was requested to elect whether he 
wanted a Decision Review Officer assigned to his claim for 
lumbar spine disability or follow the traditional appeal 
process; the Veteran requested the traditional appeal 
process.  The RO has not issued an SOC in this matter.  Under 
Manlincon v. West, 12 Vet. App. 238, 240 (1999), when this 
occurs, the Board must remand the case and instruct the RO 
that the issue remains pending in appellate status (see 
38 C.F.R. § 3.160(c)) and requires further action.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  The Veteran is 
advised that his claim of entitlement to service connection 
for lumbar spine disability, claimed as secondary to service-
connected bilateral pes planus, is not before the Board at 
this time, and will be before the Board only if he timely 
files a substantive appeal after an SOC is issued.

Also, in August 2009 (in association with his NOD), the 
Veteran submitted new evidence (a medical opinion concerning 
his lumbar spine disability from J.J.R., D.P.M.).  This 
evidence is pertinent to his claim, has not been considered 
by the RO, and the appellant has not waived initial Agency of 
Jurisdiction (AOJ) consideration of this evidence.  See 
Disabled American Veterans, et al. v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Regarding bilateral pes planus, a March 2009 rating decision 
granted service connection for such, and assigned a 0 percent 
rating, effective from February 25, 2002.  In August 2009, 
the Veteran expressed disagreement with the rating assigned.  
An SOC has not been issued in this matter.  In such 
circumstances, the Board is mandated to remand the matter for 
issuance of an SOC.  See Manlincon, supra.  The Veteran is 
advised that his claim of entitlement to a compensable rating 
for bilateral pes planus is not before the Board at this 
time, and will be before the Board only if he timely files a 
substantive appeal after an SOC is issued.
Accordingly, the case is REMANDED for the following:

The RO should review the file 
(specifically including an initial review 
of the aforementioned evidence submitted 
without a waiver) and issue an appropriate 
SOC in the matters of service connection 
for lumbar spine disability, claimed as 
secondary to service-connected bilateral 
pes planus, and the rating assigned for 
bilateral pes planus.  The appellant must 
be advised of the time limit for filing a 
substantive appeal, and that, in order for 
the Board to have jurisdiction in these 
matters, he must submit a timely 
substantive appeal.  If he timely perfects 
an appeal in either (or both) matter(s), 
the case should be returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

